              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JERARD STEVEN DAVIS,                                :
                                                    :     Civil No. 1:20-CV-1716
      Petitioner                                    :
                                                    :
v.                                                  :
                                                    :     (M. J. Carlson)
LAUREL HARRY,                                       :
                                                    :
      Respondent                                    :
                                     ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, IT IS

ORDERED that this case be transferred to the United States District Court for the

Eastern District of North Carolina for further proceedings.

      So ordered this 23d day of September 2020.




                                             S/ Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge




                                         1

          Case 5:20-hc-02177-D Document 5 Filed 09/23/20 Page 1 of 1
